DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-17 and 21-23 are pending.
Claims 7 and 18 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12, 14-16, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2008/0190690) in view of Caimi (US 2014/0299407).
Re claim 1, Waters discloses a ceiling panel (10) comprising: 
a panel body (16, 20, 22) including an upper surface (upper surface of 16, being the bottom side of 16 in Fig. 1), a lower surface (lower surface of 16, being the upper surface of 16 in Fig. 1), a first end (at 20), a second end (at 22), a first lateral side (12), and a second lateral side (14); and 
a bracket (80) extending upward from (Fig. 7) the upper surface (upper surface of 16) of the panel body (16) and offset from a center of gravity (Fig. 7) of the panel body (16) toward the first end (at 20), the bracket (80) including an upper fastener (86) configured to attach the ceiling panel (10) to a frame element of a ceiling grid (86 is capable of attaching the panel 10 to a frame element of a ceiling grid, as this is a statement of intended use), 
wherein an angle ([0024]) of the panel body (109) is adjustable with respect to the attachment of the upper fastener (86) of the bracket (80), 
but fails to disclose wherein a perimeter of the panel body along the first lateral side, second end, and second lateral side is free and unattached.
However, Caimi discloses wherein a perimeter of the panel body (perimeter of 100 in Fig. 4a) along the first lateral side (one side of 100), second end (left end of 100), and second lateral side (a second side of 100) is free and unattached (Fig. 5).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein a perimeter of the panel body along the first lateral side, second end, and second lateral side is free and unattached in order to provide a greater degree of direction adjustment of the panel ([0091]), and to provide a clear, more aesthetically pleasing look from the front surface of the panel body.  
Re claim 2, Waters as modified discloses the ceiling panel according to claim 1, wherein the angle ([0025]) of the panel body (10) is adjustable about an axis (see, for example, Fig. 9) extending in the lateral direction (lateral direction of 10).
Re claim 3, Waters as modified discloses the ceiling panel according to claim 1, wherein the panel body (16) is curved (Fig. 1).
Re claim 4, Waters as modified discloses the ceiling panel according to claim 1, but fails to disclose wherein a width of the panel body tapers along a longitudinal direction that extends between the first end and second end.
However, Caimi discloses wherein a width (Fig. 4a, width of 100) of the panel body (100) tapers along a longitudinal direction (Fig. 1) that extends between the first end (left end of 100) and second end (right end of 100).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein a width of the panel body tapers along a longitudinal direction that extends between the first end and second end in order to provide a greater degree of direction adjustment of the panel ([0091]).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 5, Waters as modified discloses the ceiling panel according to claim 1, wherein the entire lower surface (lower surface of 16, being the upper surface of 16 in Fig. 1) is unencumbered (Fig. 1).
Re claim 6, Waters as modified discloses the ceiling panel according to claim 1, wherein the area of the upper surface (upper surface of 16, being the lower surface of 16 in Fig. 1) that surrounds the bracket (80) is unencumbered (Fig. 8).
Re claim 8, Waters as modified discloses the ceiling panel according to claim 1, wherein the upper fastener (86) of the bracket (80) includes a support flange (84) configured to hook over a horizontal flange of the frame element of the ceiling grid (84 is capable of hooking over a horizontal flange of the frame element of the ceiling grid, as this is a statement of intended use).
Re claim 9, Waters as modified discloses the ceiling panel according to claim 1, wherein the upper fastener (86) of the bracket (80) includes an upper web plate (84) configured to connect to a vertical web of the frame element of the ceiling grid (84 is capable of connecting to a vertical web of the frame element of the ceiling grid, as this is a statement of intended use).
Re claim 10, Waters as modified discloses the ceiling panel according to claim 1, wherein the upper fastener (86) of the bracket includes a channel (between elements 84) configured to surround a portion of the frame element of the ceiling grid (the channels between elements 84 are capable of surround a portion of the frame element of the ceiling grid, as this is a statement of intended use).
Re claim 11, Waters as modified discloses the ceiling panel according to claim 1, wherein the bracket (80) further comprises a lower fastener (90) that attaches to the upper fastener (86).
Re claim 12, Waters as modified discloses the ceiling panel according to claim 11, wherein the attachment (Fig. 8) between the upper fastener (86) and lower fastener (90) is adjustable ([0041]) and provides the adjustability ([0041]) of the angle ([0024]) of the panel body (16).
Re claim 14, Waters as modified discloses the ceiling panel according to claim 11, wherein the lower fastener (90) includes a fin (88) that extends upward (Fig. 8) from the upper surface (upper surface of 16) of the panel body (16).
Re claim 15, Waters as modified discloses the ceiling panel according to claim 11, wherein the upper fastener (86) includes a lower web plate (82) that attaches to the fin (88) of the lower fastener (90).
Re claim 16, Waters as modified discloses the ceiling panel according to claim 11, but fails to disclose wherein the lower fastener is integrally formed with the panel body in a single piece.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein the lower fastener is integrally formed with the panel body in a single piece in order to save time and costs via reducing the steps for installation.  In general, it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968
Re claim 21, Waters as modified discloses a method of forming (Fig. 1, showing the panel formed) a ceiling panel (10) according to claim 11 (see above), the method comprising: forming the panel body (Fig. 1, showing 16 formed); forming the fin (Fig. 8, showing 88 formed) of the lower fastener (90) of the bracket (86) on the upper surface (upper surface of 16) of the panel body (16); and attaching (Fig. 8, showing 82 attached) the upper fastener (82) of the bracket (86) to the fin (88) of the lower fastener (90) of the bracket (86).
Re claim 23, Waters as modified discloses the ceiling panel according to claim 3, wherein the lower surface (bottom of 16) of the panel body (16, 20 and 22) is concave (Fig. 3).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2008/0190690) in view of Caimi (US 2014/0299407) and Schumacher et al (“Schumacher”) (US 6,318,671).
Re claim 13, Waters as modified discloses the ceiling panel according to 12, but fails to disclose wherein at least one of the upper fastener and the lower fastener includes a plurality of openings for selectable connection with the other of the upper fastener and lower fastener.
However, Schumacher discloses wherein at least one of the upper fastener and the lower fastener (13-17) includes a plurality of openings (13’-17’) for selectable connection (Fig. 4) with the other of the upper fastener and lower fastener (2A, 2B).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Waters wherein at least one of the upper fastener and the lower fastener includes a plurality of openings for selectable connection with the other of the upper fastener and lower fastener in order to adjust the panels vertically (in addition to just angular adjustment).

Claim(s) 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firinga (US 2015/0240490) in view of Caimi (US 2014/0299407).
Re claim 17, Firinga discloses a ceiling system (Fig. 4-5) comprising: 
a first ceiling panel (12) and a second ceiling panel (12) each comprising:
a panel body (body of 12) including an upper surface (upper surface of 12), a lower surface (lower surface of 12), a first end (left end of 12), a second end (right end of 12), a first lateral side (left side of 12), and a second lateral side (right side of 12); and 
a bracket (2) extending upward from the upper surface (upper surface of 12) of the panel body (12) and offset from (Fig. 1) a center of gravity (center of gravity of 12) of the panel body (12) toward the first end (left end of 12), the bracket (2) including an upper fastener (the hook indent of 2 in Fig. 2b) configured to attach the ceiling panel (12) to a frame element (3) of a ceiling grid (Fig. 7), wherein an angle (see Fig. 1 showing 2 angles) of the panel body (12) is adjustable (Fig. 1) with respect to the attachment of the upper fastener (the hook indent of 2 in Fig. 2b) of the bracket (2); and
ceiling grid (Fig. 1, Fig. 5) formed by a plurality of frame elements (3, 9) including a first frame element (3), wherein the first ceiling panel (12) is attached to the first frame element (3) and the second ceiling panel (12) is attached to the first frame element (3), 
but fails to disclose wherein the first ceiling panel is attached to the ceiling grid only by an attachment of the bracket of the first ceiling panel to the first frame element.
However, Caimi discloses wherein the first ceiling panel (Fig. 8 100) is attached to the ceiling grid (211) only by an attachment (Fig. 8) of the bracket (120, 130) of the first ceiling panel (100) to the first frame element (211).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Firinga wherein the first ceiling panel is attached to the ceiling grid only by an attachment of the bracket of the first ceiling panel to the first frame element as disclosed by Caimi order to provide a greater degree of direction adjustment of the panel ([0091]), to provide a clear, more aesthetically pleasing look from the front surface of the panel body, and to reduce parts requiring for coupling the panel body to the frame member.  
Re claim 19, Firinga as modified discloses the ceiling system according to claim 17, , Caimi discloses wherein an outer edge (outer edge of 100) of the panel body (100) of the first ceiling panel (100) is free (Fig. 8).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling panel of Firinga wherein an outer edge of the panel body of the first ceiling panel is free as disclosed by Caimin order to provide a greater degree of direction adjustment of the panel ([0091]) and to provide a clear and more aesthetically pleasing look from the front surface of the panel body.  
Re claim 20, Firinga as modified discloses the ceiling system according to claim 17, wherein a second end (Firinga: one end of 12) of the first ceiling panel (Firinga: 12) overlaps (Firinga: Fig. 5) the first end (Firinga: one end of 12) of the second ceiling panel (Firinga: 12).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that a person of ordinary skill would not modify Waters based on Caimi because the references are related to panels which have opposite purposes.  The Applicant contends that waters is a acoustic panel, whereas Caimi is a sound-absorbing panel.  The relevant question is not what the purposes of each reference pertains to.  It’s what would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention.  To constitute relevant prior art, the cited references must be analogous to the claimed invention.  Applicant has claimed a ceiling panel.  Cami is directed to an acoustical panel for a ceiling ([0012]), and Water is directed to an acoustical panel used in a ceiling ([0025]).  As such, both fit squarely within the field of endeavor of Applicant’s claimed invention.  Moreover, both are directed to sound effected panels, and are at the very least reasonably pertinent to the problem being solved by the Inventor.  As such, a person of ordinary skill would look to Caimi to modify Waters, for the reasons stated in the previous office action and the above.  
Applicant next argues that Waters does not disclose a bracket offset from a center of gravity towards the first end of the panel.  Applicant states that 10 is also secured on a pole 72, and thus, nothing suggested Waters can be supported by the bracket alone.  This feature, regarding sole attachment, is not claimed in claim 1.  In addition, the bracket of Waters is clearly offset from the center of gravity of the panel body.  In addition, as claim 17 is no longer dependent on claim 1, the rejection no longer relies on Waters disclosing this feature. Applicant further argues the combination of Caimi to Waters, but this combination is no longer relied upon in the above.  
With respect to claim 17, Applicant amended claim 17 such that claim 17 no longer depends from claim 1.  Applicant contends nothing discloses a bracket offset from a panel body towards a first end, and attachment to a ceiling grid only by attachment of the bracket  to the first frame element.  First, Firinga clearly shows a bracket 2 offset from a center of gravity of 12 in Fig. 4, towards a first end, the left end of 12.  Second, Caimi is now relied upon disclosing sole attachment.  It would have been obvious to modify Firinga with Caimi for the reasons stated above.  
Applicant’s arguments concerning the new claims are addressed in the above.
	
Conclusion
Applicant's amendment (with respect to claim 17 no longer being a dependent claim) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635